EXAMINER’S AMENDMENT
This action is in response to claims filed 04/22/2022. Claims 1, 4, 6-10, 13 and 15-24 are pending.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Sona D. Dalal on 07/25/2022.
The application has been amended as follows:
Cancel claims 6, 7, 15, 16, 21 and 22. 
Change claim 1 to:
1.  (Currently Amended) A computer-implemented method of providing gameplay to a player of a video game, the method being implemented by a computing device having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, cause the computing device to perform the method, the method comprising:
providing a module to the player, wherein the module is configured to receive input from the player and wherein the module is configured to control a virtual character of the video game based on the input;
retrieving a first attribute value associated with a first field of view of the virtual character;
rendering a first virtual area, wherein the first virtual area is configured to enable the player to engage in gameplay with the virtual character having the first field of view;
retrieving a second attribute value;
updating the first attribute value to the second attribute value, wherein the second attribute value is associated with a second field of view of the virtual character and wherein the second field of view is greater than the first field of view, wherein said updating of the first attribute value to the second attribute value is in response to a gameplay event that is at least one of: the player’s completion of a training activity, the player’s accumulation of a threshold amount of experience points, or the player’s completion of a gameplay level; and
rendering the first virtual area, wherein the first virtual area is configured to enable the player to engage in gameplay with the virtual character having the second field of view, such that the virtual character experiences an expanded field of view relative to the first field of view.  

Change claim 10 to:
10.  (Currently Amended) A computer readable non-transitory medium comprising a plurality of executable programmatic instructions wherein, when said plurality of executable programmatic instructions are executed by a processor in a computing device, a process for providing gameplay to a player of a video game is performed, the plurality of executable programmatic instructions comprising:
receiving data from the player;
controlling a virtual character of the video game based on the data;
retrieving a first attribute value associated with a first field of view of the virtual character;
rendering a first virtual area configured to enable the player to engage in gameplay with virtual character having the first field of view;
retrieving a second attribute value;
updating the first attribute value to the second attribute value wherein the second attribute value is associated with a second field of view of the virtual character and wherein the second field of view is greater than the first field of view, wherein said updating of the first attribute value to the second attribute value is in response to a gameplay event that is at least one of: the player’s completion of a training activity, the player’s accumulation of a threshold amount of experience points, or the player’s completion of a gameplay level; and
rendering the first virtual area configured to enable the player to engage in gameplay with the virtual character having the second field of view such that the virtual character experiences an expanded field of view relative to the first field of view.  

Change claim 19 to:
19. (Currently Amended) A system for providing gameplay to players of a video game, comprising
a computing device having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, cause the computing device to:
provide a module to the players, wherein the module is configured to receive input from the players and wherein the module is configured to control at least one virtual character of the video game based on the input;
retrieve a first attribute value associated with a first field of view of the at least one virtual character;
render a first virtual area, wherein the first virtual area is configured to enable the players to engage in gameplay with the virtual character having the first field of view;
retrieving a second attribute value;
updating the first attribute value to the second attribute value, wherein the second attribute value is associated with a second field of view of the virtual character and wherein the second field of view is greater than the first field of view, wherein said updating of the first attribute value to the second attribute value is in response to a gameplay event that is at least one of: the player’s completion of a training activity, the player’s accumulation of a threshold amount of experience points, or the player’s completion of a gameplay level; and
rendering the first virtual area, wherein the first virtual area is configured to enable the player to engage in gameplay with the virtual character having the second field of view, such that the virtual character experiences an expanded field of view relative to the first field of view.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715